In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                        No. 06-21-00080-CV



             CHRISTOPHER CASTLEBERRY, Appellant

                                 V.

CHARLOTTE LYNN SHIRLEY, PERRY M. SHIRLEY, INDIVIDUALLY, AND
  PERRY M. SHIRLEY D/B/A PERRY SHIRLEY CONCRETE, Appellees




                On Appeal from the 76th District Court
                       Morris County, Texas
                       Trial Court No. 25167




            Before Morriss, C.J., Burgess and Stevens, JJ.
            Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

          Christopher Castleberry, Appellant, filed a notice of appeal in this matter on

September 21, 2021. The clerk’s record was due to be filed in this case on or before November

5, 2021. Appellant is not indigent and is thus responsible for paying or making adequate

arrangements to pay the clerk’s fee for preparing the record. See TEX. R. APP. P. 37.3(b). The

district clerk has informed this Court that the fee has not been paid for preparation of the clerk’s

record.

          By letter dated November 18, 2021, Appellant was provided with notice of and an

opportunity to cure this defect. See TEX. R. APP. P. 42.3(b), (c). The November 18 letter further

warned Appellant that, if he did not submit an adequate response to the notice by November 29,

2021, this appeal would be subject to dismissal for want of prosecution and for failure to comply

with the above-cited rules. Appellant has not paid for preparation of the clerk’s record and has

not filed proof of indigency.        See TEX. R. APP. P. 20.1.      Further, we have received no

communication from Appellant responsive to the November 18 correspondence. Accordingly,

this appeal is ripe for dismissal.

          Pursuant to Rule 42.3, subsections (b) and (c), of the Texas Rules of Appellate Procedure,

we dismiss this appeal for want of prosecution.



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:         December 16, 2021
Date Decided:           December 17, 2021

                                                  2